Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  155811                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  SONG YU and SANG CHUNG,                                                                            Elizabeth T. Clement,
                                                                                                                      Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 155811
                                                                    COA: 331570
                                                                    Ingham CC: 14-001421-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 11, 2017
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the plain language of the insurance policy precluded coverage; (2) if
  so, whether and under what circumstances the doctrine of equitable estoppel may be
  applied to require an insurer to expand coverage that is contrary to the express terms of
  an insurance contract; (3) whether an equitable estoppel claim requires that (a) a party
  against whom the doctrine of equitable estoppel is to be applied has full knowledge of the
  facts and circumstances involved, and (b) justifiable reliance on the part of the party
  seeking to invoke it is shown; and (4) whether the defendant-insurer should be equitably
  estopped from denying coverage in this case. The time allowed for oral argument shall
  be 20 minutes for each side. MCR 7.314(B)(1).

          The Director of the Department of Insurance and Financial Services (DIFS) and
  the Insurance & Indemnity Law Section of the State Bar of Michigan are invited to file
  briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2017
           p1213
                                                                               Clerk